Citation Nr: 1028827	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-10 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for headaches, to include as 
secondary to post-traumatic stress disorder or as due to an 
undiagnosed illness.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from September 1987 to October 
1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The  issues of entitlement to service connection for 
muscle joint pain, chest pains, sleep disorders, menstrual 
disorders, skin conditions of the scalp, weight loss and 
anemia have been raised by the Veteran's May 2009 
Statement of Accredited Representative in Appealed Case 
(In lieu of VA Form 646), but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that she is entitled to service connection 
for headaches, which she claims began in service and have 
bothered her ever since.

VA Examination

VA's duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a Veteran's 
claim for benefits when: (1) there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) there is evidence establishing that an event, 
injury, or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) there otherwise is 
insufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

There is sufficient evidence of a current disability to warrant 
scheduling the Veteran for a VA examination.  Both the Veteran 
and her sister have submitted testimony regarding the existence 
of the Veteran's headaches since military service.  Both are 
competent to testify to the existence of this symptom.  See 
38 C.F.R. § 3.159(a)(2) (competent lay evidence is any evidence 
not requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a layperson); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence is competent 
to establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition).  In this case, the 
Veteran has testified that she has felt pain in her head on a 
daily basis since her military service and that the headaches 
have gotten progressively worse and seem to be aggravated by the 
fluorescent lighting at her place of work.  The Veteran's sister 
provided two letters on the Veteran's behalf, stating that she 
has noticed that the Veteran has suffered from persistent 
headaches since the Veteran's military service, which often cause 
the Veteran to sit in tears because of the pain.  Therefore, the 
first element has been met to trigger the need for a VA 
examination.

With regard to evidence of an in-service injury or occurrence, 
the Veteran contends that her headaches started while she was in 
the military.  The Veteran's service treatment records show that 
the Veteran was treated for tension headaches in October 1988.  
The Veteran's report of medical history for enlistment shows no 
history of headaches prior to service.  The Board notes that the 
Veteran reported during her March 1993 Gulf War examination that 
she was not experiencing headaches, but the Veteran's 646 
indicates that she meant to mark "yes."  In any event, the 
Veteran's competent testimony regarding her headaches, which she 
says began during military service, is enough to trigger the 
requirement of a VA examination.

Similarly, there is adequate evidence of a nexus between the 
Veteran's current headaches and her military service to warrant a 
VA examination.  First, the Veteran has indicated that her 
headaches have been constant since her military service, and the 
Veteran's sister has stated the same.  Continuity of 
symptomatology is enough to trigger the need for a VA 
examination.  

Additionally, the Veteran's representative has raised the 
possibility that the Veteran's headaches are symptoms of an 
undiagnosed illness caused by the Veteran's service in the 
Persian Gulf.  Service connection is warranted for an undiagnosed 
illness under the provisions of 38 C.F.R. § 3.317, provided that 
a Veteran suffers from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses that 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more within a presumptive period 
not later than December 31, 2011.  Disabilities that have existed 
for six months or more are considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Signs or 
symptoms that may be manifestations of an undiagnosed illness 
include, but are not limited to: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss, and menstrual disorders.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2009).  The 
Board notes that the Veteran was already provided a Gulf War 
examination in March 1993; however, the current regulations 
provide for compensation for an undiagnosed illness if the 
symptoms develop any time before December 31, 2011.  Therefore, 
upon remand, the Veteran should be provided another Gulf War 
examination.

Furthermore, the Veteran's VA outpatient records from April 2008 
show that the Veteran complained, at least on one occasion that 
her medication for her service-connected post-traumatic stress 
disorder caused her to have headaches.  Therefore, a VA examiner 
should also consider whether the Veteran's headaches are 
secondary to her service-connected post-traumatic stress 
disorder.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify the Veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 
Vet. App 183, 187 (2002).  The Board acknowledges that the RO 
issued VCAA notice to the Veteran in August 2007; however, the 
letter did not advise the Veteran of the evidence necessary to 
substantiate her contention that the claimed headaches are due to 
an undiagnosed illness (i.e., a detailed guide concerning 
undiagnosed Gulf War illnesses).  Upon remand, the RO/AMC should 
provide such notice to the Veteran.  The RO/AMC should also 
obtain updated records of the Veteran's treatment at the Upstate 
New York HCS in Buffalo, New York.
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that explains the 
evidence necessary to substantiate a claim 
for service connection for an undiagnosed 
illness.  A copy of such notice should be 
associated with the claims file.

2.  Request all treatment records pertaining 
to the Veteran from the Upstate New York HCS 
in Buffalo, New York since December 2008, the 
date of the most recent records in the claims 
file.  All records obtained should be 
associated with the claims file.

3.  After the above actions are complete and 
the Veteran has been given adequate 
opportunity to provide additional evidence, 
schedule the Veteran for a VA Persian Gulf 
War examination to determine the nature, 
extent and etiology of any disability 
manifested by headaches, to include as 
secondary to post-traumatic stress disorder, 
or as due to an undiagnosed illness.  The 
Veteran's claims file and this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should reflect that such 
review was accomplished.  All necessary tests 
should be performed, and all findings should 
be reported in detail.

Based on examination findings, medical 
principles, and historical records, including 
service medical records, the examiner is 
asked to address the following:

a.  State whether the Veteran's complaints of 
headaches are attributable to a diagnosed 
disability, to include as secondary to post-
traumatic stress disorder, and if so, whether 
such diagnosed condition is related to the 
Veteran's military service.

b.  If the Veteran's complaints of headaches 
cannot be attributed to a diagnosed illness, 
specify:

(i)  whether the Veteran has objective 
indications of a chronic disability resulting 
from an illness manifested by headaches, as 
established by history, physical examination, 
and laboratory tests, that has either (1) 
existed for 6 months or more, or (2) 
exhibited intermittent episodes of 
improvement and worsening over a 6-month 
period; or,

(ii)  whether the undiagnosed headaches were 
caused by a supervening condition or event.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Once the Veteran has been afforded a VA 
examination, readjudicate the claim, and 
provide a supplemental statement of the case 
to the Veteran and her representative.  If 
the issue on appeal remains denied, the 
Veteran and her representative should be 
given adequate opportunity to respond before 
the claim is returned to the Board for 
further adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


